DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 11/29/2018.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 December 2017 (20171207).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority PROVISIONAL Application number 62/595,751 filed on 07 December 2017 (20171207).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 11/29/2018 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted PTOL-1449(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 5-9, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-6219604-B1 to Dilger; Elmar et al. (Dilger) in view of US 20050082106 A1 to Husain, Muqtada  et al. (Husain).

Regarding claims 1, 8 and 15 Dilger teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    778
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    784
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    447
    791
    media_image3.png
    Greyscale


and associated descriptive texts a steer-by-wire steering system, method and computer program product in fig. 1 above comprising: 
a first controller in figs. 1 and 5 above, i.e. 6a and Col. 6, lines 38+:
“(41) FIG. 5 is a schematic illustration of the control loop of the feedback actuator. The core element of the steering wheel regulator 6 is an adaptive torque regulator 6a which ensures that the aligning torque of the tires is relayed to the steering wheel 1. The torque regulator 6a supplies a nominal current I.sub.H,soll to an internal current regulator 6b which drives the steering wheel positioner 5 (such as a D.C. motor) with a current U.sub.H. In processing the nominal manual torque M.sub.H,soll *, the adaptation is achieved as follows:”

that generates a plurality of torque commands, generating the plurality of torque commands comprises: 
generating a curb torque command in response to detecting a curb condition in which road wheels are stationary despite a change in handwheel position in Col. 7 lines 1-10:
“(45) The modified nominal steering wheel torque M.sub.H,soll * is limited to a maximum torque rate in order to convey the kind of driving feeling expected in today's power steering systems. To reduce cost, weight and space requirements, the feedback actuator should only be able to transmit those forces which arise during the normal operation of a vehicle. Greater torques, such as those caused when the wheels are squeezed against or pushed away from a curb, can be fed back to driver in a different way (by a "haptic signal," such as a vibrating steering wheel).”; and 

an arbitrator module that determines a notification torque command by arbitrating between the plurality of torque commands, which comprises the curb torque command and other torque commands in Fig. 5, Col. ; 
an arbitrator module 11 that determines a notification torque command by arbitrating between the plurality of torque commands, which comprises the curb torque command and the end-of-travel torque command in Col. 3, lines 25+:
“(3) The driver's desired direction .delta..sub.H, which he enters at the steering wheel 1 and which is received through a steering wheel angle sensor 9, is modified in a targeted manner by means of a nominal value generator 11 that is connected to an electronic steering regulator 10, depending on the situation and using dynamic values obtained from the moving vehicle, such as the vehicle speed v or the yaw velocity .omega. and which is then relayed to a steering regulator 10. An additional reading taken is the torque or steering wheel torque M.sub.H relayed by the driver to the steering wheel 1, which is measured by a torque sensor 7. “.

a second controller, i.e. the “feedback actuator” in fig. 5 and that generates a notification torque using the notification torque command in Col. 3 lines 45+:
“(4) The loss of road feel caused by the fact that the steering column is no longer rigidly connected to the steerable front axle, which in traditional steering systems is conveyed to the driver by the aligning torque, i.e. a manual torque on the steering wheel, and which strongly influences the driver's directional wish, is restored by means of a feedback actuator. The feedback actuator of the steer-by-wire steering system of this invention consists of a steering wheel positioner 5 coupled to the steering wheel 1 by means of a gear 5a, and a steering wheel regulator 6 designed to regulate the steering wheel positioner 5. The nominal manual torque M.sub.H,soll is generated by a nominal value generator 61 which functionally interacts with the steering wheel regulator 6. The nominal manual torque M.sub.H,soll is determined by the nominal value generator 61 on the basis of the aligning torques M.sub.v (or M.sub.v,l and M.sub.v,r, respectively), or the currents Iv (or I.sub.v,l and I.sub.v,r, respectively) obtained by the torque sensors or current sensors 8 or 8l and 8r which are mounted to the steering positioners 3 or, respectively, 3 and 4. Optionally, the nominal manual torque M.sub.H,soll can also be recreated by means of a feedback simulator based on the steering wheel angle .delta..sub.v (or, respectively, .delta..sub.v,l and .delta..sub.v,r) determined by the steering angle sensor, as well as based on other signals already present in the vehicle, such as the vehicle speed v and the friction coefficient .mu. between road surface and tires. In addition to the nominal manual torque M.sub.H,soll determined in this manner, the steering wheel regulator 6 also receives other readings, such as the steering wheel torque M.sub.H measured by the torque sensor 7 that is coupled to the steering column, the steering wheel angle .delta..sub.H which is measured by the steering wheel angle sensor 9, the current I.sub.H obtained from the steering wheel positioner 5, and it provides the steering wheel positioner 5 with a voltage U.sub.H to regulate it..” ;.  

Dilder does not appear to expressly disclose generating an end-of-travel torque command in response to detecting an end-of- travel condition and
an arbitrator module that determines a notification torque command by arbitrating between the plurality of torque commands, which comprises the curb torque command and the end-of-travel torque command.

Husain teaches in for example, the figures below:

    PNG
    media_image4.png
    828
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    681
    538
    media_image5.png
    Greyscale

generating an end-of-travel torque command in response to detecting an end-of- travel condition in para:
“[0023] In one aspect of the present invention, when the controller subsystem 50 receives feedback from the road wheel actuator subsystem indicating the road wheel is in an end of travel position, the controller subsystem 50 provides a control command, as illustrated by line 74, causing the 

an arbitrator module that determines a notification torque command by arbitrating between the plurality of torque commands, which comprises the curb torque command and the end-of-travel torque command in para:
“[0024] In another aspect, the controller subsystem 50 monitors the motor current and the rate of change of the road wheel angle to determine if the road wheel 14 movement is being restrained by a curb. In the event the road wheel movement is being restrained by a curb (increased current without a corresponding change in road wheel angle), the controller subsystem 50 provides a control command, illustrated by line 74, energizing the clutch 40. Engaging the clutch 40 directly couples the steering column 26 to the electric steering gear 48 and thus provides resistance in the mechanical coupling to the steering wheel 18 to provide feedback informing the driver that an against curb condition is occurring and preventing the driver from further turning the steering wheel 18.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of determining whether a steer by wire system is at the end of travel or against a curb. 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Husain to the prior art of Dilger as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 2, 9 and 16 and the limitation wherein arbitrating to determine the notification torque command comprises selecting a maximum from the plurality of torque commands that are generated see the teachings of Dilger “(45) The modified nominal steering wheel torque M.sub.H,soll * is limited to a maximum torque rate in order to convey the kind of driving feeling expected in today's power steering systems.” .  

Regarding claims 5, 12 and 18 and the limitation wherein the notification torque command is added to a rack feedback torque command that is corresponding to a rack force see Dilger Col. 6, lines 62+ “(44) The manual torque M.sub.H,soll, recreated on the basis of a steering wheel model 611, must finally be modified via an adaptation strategy 

Regarding claims 6, 12 and 19 and the limitation wherein the notification torque command is in opposite direction to an input torque being applied by an operator see the teachings of Dilger wherein it is understood that in order to “vibrate” a notification torque must be applied in both directions including opposite to the torque being applied by the operator.  See Dilger Col. 1 lines 25+:
“(4) A further steer-by-wire steering system, known from U.S. Pat. No. 5,347,458, utilizes a steering wheel positioner, which engages the steering wheel shaft, to imprint a reaction energy on the steering wheel which can be expressed as a mathematical function containing an acceleration term that is proportional to the angular acceleration of the steering wheel, a speed term proportional to the angular speed of the steering wheel, a proportional term proportional to the deflection angle of the steering wheel, and a constant term whose value is constant, but whose sign is dependent upon the direction of the deflection of the steering wheel from a neutral position. This reaction energy, which exerts a force on the steering wheel, is designed to provide the driver of the vehicle with an opposing force on the steering wheel”  

Regarding claims 7, 14 and 20 and the limitation wherein the notification torque command causes a vibration of a handwheel see Dilger Col. 7 lines 5-10: “Greater torques, such as those caused when the wheels are squeezed against or pushed away from a curb, can be fed back to driver in a different way (by a "haptic signal," such as a vibrating steering wheel).”.  

Claims 3, 4, 10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-6219604-B1 to Dilger; Elmar et al. (Dilger) in view of US 20050082106 A1 to Husain, Muqtada  et al. (Husain) as applied to the claims above and further in view of US-20030146037-A1 to Menjak, Ratko  et al. (Menjak).

Regarding claims 3, 10 and 17 the combination of Dilger and Husain above does not appear to expressly disclose wherein generating the plurality of torque commands further comprises generating an understeer torque command in response to detecting an understeer condition.  

Menjak teaches in for example the figures below:

    PNG
    media_image6.png
    712
    525
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    505
    741
    media_image7.png
    Greyscale

And associated descriptive texts that it was known in the steer-by-wire art to generate a plurality of torque commands that further comprises generating an understeer torque command in response to detecting an understeer condition in for example, para:
“[0028] In operation, when road wheels 19 (FIG. 1) reach the limit of their turning capability and hand wheel has not, e.g., during variable-ratio steering operation, the steering wheel can be stopped by electronic control unit 20 by passing current through wiring 76. When torque sensor 34 detects that the driver is turning the wheel back towards center, electronic control unit 20 responds by cutting power to wiring 76 in variable stopper 70. Control unit 20 can also be programmed to advantageously employ variable stopper 70 in other situations. For example, hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc. Variable stopper can protect against overturning the vehicle, preventing additional rotation of the steering wheel at high speeds where the wheels start to lose traction or to prevent the vehicle from overturning.
[0042] FIGS. 12 and 13 show a ninth embodiment of the invention. In this embodiment, lower shaft 48 carries a pinion gear 218, which interacts with a gear 216. Gear 216 rotates less than one revolution for three revolutions of pinion gear 218, and includes a slot 215 that extends coaxially around one face of gear 216 to This permits electronic control unit 20 to prevent oversteering even during variable ratio steering as previously described.”.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of “hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc.” as set forth in Menjak para [0028] above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Dilger would generate an understeer torque command in response to detecting an understeer condition. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Menjak to the prior art of combination of Dilger and  Husain as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4, 11 and 17 the combination of Dilger and Husain above does not appear to expressly disclose, however Menjak teaches in para [0028] “ For example, hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc.”, and as explained immediately above wherein generating the plurality of torque commands further comprises generating an oversteer torque command in response to detecting an oversteer condition.  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of “hand wheel 12 may be advantageously stopped while responding to excessive yaw, lateral acceleration, understeer, oversteer, etc.” as set forth in Menjak para [0028] above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the steering wheel of Dilger would generate an oversteer torque command in response to detecting an oversteer condition. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Menjak to the prior art of combination of Dilger and Husain as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art with regard to Steer-by-wire systems and feedback methods available at the time of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210605